NUMBER 13-21-00106-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


DANIEL MENDOZA,                                                          Appellant,

                                             v.

THE STATE OF TEXAS,                                                       Appellee.


                   On appeal from the 24th District Court
                         of Goliad County, Texas.


                         MEMORANDUM OPINION

               Before Justices Longoria, Hinojosa, and Silva
                Memorandum Opinion by Justice Longoria

      Appellant Daniel Mendoza was found guilty by a jury for committing the offenses

of murder (Count I), aggravated assault with a deadly weapon (Count II), and child

endangerment (Count III). See TEX. PENAL CODE ANN. §§ 19.02, 22.02, 22.041. Mendoza

was sentenced by the jury to ninety-nine years’ imprisonment for Count I, twenty years’

imprisonment for Count II, and two years’ imprisonment for Count III, to be served
concurrently in the Correctional Institutions Division of the Texas Department of Criminal

Justice. By one issue, Mendoza argues that his trial counsel was ineffective for failing to

present evidence of insanity caused by voluntary intoxication at the punishment phase of

his trial. We affirm.

                                         I.      BACKGROUND

A.      Indictment

        Count I of the indictment alleged that Mendoza committed the murder of Nathan

Cortinas, Mendoza’s cousin, by shooting Cortinas with a firearm. Count II alleged that

Mendoza committed aggravated assault with a deadly weapon by shooting Brianna

Bexley, Cortinas’ girlfriend, with a firearm. Count III alleged that Mendoza committed the

offense of child endangerment by shooting a firearm into a vehicle occupied by Z.C. 1, the

child of Cortinas and Bexley. At Mendoza’s trial, the State presented numerous witnesses

demonstrating a sequence of events which culminated in two shootings: (1) a drive-by

shooting at the trailer home of Cortinas and (2) a subsequent shooting at the home of

April Beveridge, which served as the basis of the indicted offenses.

B.      Guilt-Innocence

        Beveridge testified that on June 10, 2019, she allowed Mendoza to stay in the

guest bedroom of her home in Goliad, Texas. On June 12, 2019, Beveridge observed

Mendoza, Jose Hernandez, Gilberto Barrientos, and Cory Gutierrez break into Robert

Garcia’s home and steal a shotgun, rifle, and revolver. The firearms were initially taken

        1We use initials to protect the name of the minor. See Salazar v. State, 562 S.W.3d 61, 63 n.1
(Tex. App.—Corpus Christi–Edinburg 2018, no pet.) (noting that the comment to Texas Rule of Appellate
Procedure 9.8 does “not limit an appellate court’s authority to disguise parties’ identities in appropriate
circumstances . . .”).

                                                    2
to Beveridge’s house. Beveridge later observed Mendoza, Hernandez, Barrientos, and

Gutierrez leave her home in a silver four-door sedan with the shotgun and rifle.

       Beveridge further testified on June 13, 2019, she, Jade Culpepper, Mendoza,

Hernandez, Barrientos, and Gutierrez smoked methamphetamine together and

discussed Cortinas. Mendoza said, “[Cortinas] thinks he’s about that life; he’s not about

that life. I’m about that life.” Beveridge clarified that Mendoza meant “a gang-related life.”

Mendoza asked for someone to call Cortinas, and Mendoza said, “I[ a]m going to murder

him.” Culpepper offered to call Cortinas because they used to be in a relationship, and

she was going to call Cortinas asking him to take her to Whataburger. Beveridge asked

Mendoza if he had murdered anyone before, and he replied, “No, this would be my first.”

Beveridge stated Culpepper called Cortinas but Beveridge did not hear the conversation

because Culpepper went outside to make the call. At about 11:00 p.m., Beveridge

observed Mendoza with a revolver, standing on the front porch near the open garage

door of her home. After she went to bed, Beveridge heard six consecutive gunshots from

outside. Beveridge went outside to her front porch and saw Bexley’s car parked behind

her mailbox on the street. Beveridge saw Culpepper holding Bexley and Cortinas’s three-

week old son, and Bexley was on the ground and could not get up. When law enforcement

arrived, Beveridge gave permission for police to search the premises.

       Hernandez testified that on June 12, 2019, he, Frank Rucio, Mendoza, and

Gutierrez drove to “La Bahia,” “some back roads, [an] RV park,” because Mendoza

wanted to know where Cortinas lived. While traveling to Cortinas’s residence, Mendoza

sat on the front passenger seat with a shotgun. Mendoza stated that he was going to


                                              3
shoot at Cortinas’s residence. Upon arrival, Rucio parked his car about twenty yards away

from Cortinas’s trailer home. Once Gutierrez confirmed which trailer home Cortinas lived

in, Mendoza fired the shotgun three or four times out of the sedan’s window toward the

trailer home. After Mendoza finished shooting, Rucio then drove away from the scene.

       Hernandez further testified that the next day, June 13, 2019, he went to

Beveridge’s house after work. When he arrived, Mendoza was present, along with

Barrientos, Beveridge, Robin Jones, and a man known as “C-Ray”. Jones, C-Ray,

Mendoza, and Barrientos smoked methamphetamine with a glass pipe in the kitchen.

Mendoza asked Barrientos if he could borrow a revolver and Barrientos agreed.

Hernandez observed Mendoza take the revolver. Sometime after, Culpepper came over.

Culpepper and Mendoza moved the stolen shotgun and rifle behind a vacant house, next

door to Beveridge’s home. According to Hernandez, Culpepper and Mendoza were

talking about Cortinas the whole night. Mendoza stated he wanted to kill Cortinas over

$60, stating that he was trying to get methamphetamine from Cortinas but, he alleged,

Cortinas ran off with his money and refused to give it back. Hernandez offered to pay the

$60 back for Cortinas, but Mendoza replied “I don’t want your $60. I want to make sure

[Cortinas] don’t [sic] do it to anybody else, ever again.”

       Hernandez testified that Mendoza told Culpepper about the drive-by shooting at

Cortinas’ trailer home and had asked her to call Cortinas to get Cortinas to come over to

Beveridge’s house. Hernandez and Mendoza were present and heard Culpepper call

Cortinas as they were all outside on Beveridge’s porch. When Cortinas got there,

Mendoza stood in Beveridge’s yard, near the street, with the revolver in his hand and


                                              4
Hernandez was in Beveridge’s garage. Hernandez heard Mendoza say, “Roll your

window down,” and saw Cortinas roll down the window. Hernandez saw Mendoza shoot

Cortinas “about six times,” stating that “[t]here was a pause like after the third bullet, and

after that, [Mendoza] just let them all go.” Hernandez stated that “[Mendoza] didn’t say

anything after he told [Cortinas] to roll down his window. [Mendoza] just shot at [Cortinas].”

       Bexley testified that she, Cortinas, and their infant son, Z.C., had lived in a trailer

home in Goliad, Texas. Bexley was aware that some days before the shooting 2, Mendoza

had asked Cortinas to get him some drugs, and gave Cortinas $60 in exchange. However,

Cortinas never gave Mendoza the drugs, nor did he return the money Mendoza paid. On

the night of June 12, 2019, Cortinas, Bexley, and Z.C. were inside the trailer home when

Bexley heard loud bangs. One of the trailer’s windows had shattered, and Bexley was hit

by two pellets but did not require medical treatment. When police arrived, Cortinas initially

refused to talk to police, but he eventually told them he did not know who shot their trailer

home. Bexley told police that the shooter was Mendoza because she had observed

Cortinas and Mendoza texting via Snapchat, arguing about the $60. After the police had

departed, Bexley observed Mendoza and Cortinas continue to text each other throughout

the night. At 1:04 a.m., Bexley took a screenshot of a Snapchat message that Mendoza

sent Bexley, which stated, “Hell yeah[,] b[****,] I pulled up and shot at [yo]ur house[,] and

[Gutierrez] showed me where [yo]u lived[,] punk b[****] n[****.] [Yo]u ain’t s[***,] and I’ll do

it again[.]” At 1:57 a.m., Bexley took another screenshot of a Snapchat message that

Mendoza sent Bexley, which stated,


       2   Bexley’s testimony is not clear as to which shooting she was referring to.

                                                      5
      Then whoever dies first[,] wins n[****.] [Yo]u already how it is. And [wh]y
      y[ou ]all acting like he was[ no]t just texting me[.] [N]ah[.] [It i]s game on
      ever[y] week[;] expect it[.] I do[ no]t give no f[****.] [Yo]u better not b[e] where
      he at when [I] pull[] up or [yo]u might get got [a]nd do[ no]t bring up [yo]ur
      son [because I] do[ no]t care[.] [I a]m coming for him again real soon[,] so
      he better not hide behind [yo]u[.]

      Bexley further testified that on the next day, June 13, 2019, she, Cortinas, and Z.C.

stayed at a hotel. Sometime after 10 p.m., Bexley observed Cortinas communicate with

Culpepper by phone but only heard parts of the conversation. Bexley heard Cortinas ask

Culpepper whether Mendoza was at Beveridge’s house, and Culpepper answered no.

After he finished talking to Culpepper, Cortinas told Bexley that they were going to pick

up Culpepper from Beveridge’s house to get Whataburger. Cortinas drove Bexley and

Z.C. to Beveridge’s house. Bexley sat in the front passenger seat, and Z.C. was in a car

seat in the back seat. Upon pulling up to Beveridge’s house, Bexley saw Culpepper

standing by the mailbox, and Mendoza was outside on Beveridge’s yard, near the garage,

appearing to be holding a gun. Bexley told Cortinas to drive and not stop, however,

Cortinas replied that Mendoza was not going to do anything and parked in front of the

mailbox of Beveridge’s home. According to Bexley, Mendoza then walked towards the

vehicle, and Culpepper opened the vehicle’s back door. Culpepper said nothing, and

Bexley told her to get the baby, but Culpepper was already getting the baby out of the car

seat. When Mendoza got to the car, Cortinas said “Don’t do this fool, don’t do this, Bro,”

and Mendoza said, “Nah, f[***] you,” and started shooting. After two or three shots, there

was a pause, Cortinas told Bexley he loved her, and then Mendoza kept shooting.

      Bexley next testified that she got out of the car and started walking towards the

back of the car but fell. Bexley felt blood go down her back when she sat up. Bexley saw

                                               6
Mendoza run towards the street, and called 9-1-1, a recording of which was admitted into

evidence. During the recorded 9-1-1 call, Bexley informed the operator that she and

Cortinas had been shot by Mendoza, that they were located at Beveridge’s home, and

that Mendoza had fled. Bexley remembered that officers arrived, and that former Goliad

County Sheriff’s Deputy Isaac Kimbrough carried her to the back of his car. The next thing

Bexley remembered was waking up while being transported via helicopter to Brooks Army

Medical Center in San Antonio, where she stayed for five days. Bexley survived, but a

bullet was lodged inside her spine which could not be removed.

      Kimbrough testified that on June 13, 2019, he received a call from dispatch at

11:52 p.m. that informed him two people had been shot at a location later identified as

Beveridge’s residence. When Kimbrough arrived at Beveridge’s house, he observed

Bexley sitting on the street, leaning up against the front passenger door of her vehicle.

Kimbrough ordered Culpepper, Beveridge, and Bexley to take cover behind his patrol

unit; Culpepper and Beveridge obliged, but Bexley explained that she could not because

she had been shot. Once other deputies arrived, Kimbrough ran to Bexley and assisted

her up from the ground to the back of his patrol unit. Kimbrough ran back to Bexley’s

vehicle, called Cortinas’s name, and received no response. Kimbrough observed Cortinas

in the driver’s seat, hunched over with blood dripping from his head, and noticed the

driver’s side window was open. Cortinas was later pronounced dead at the scene.

      Kimbrough further testified that he received a second call from dispatch regarding

Mendoza’s location. Kimbrough arrived at a “Tiger Tote or Circle K” convenient store and

saw Mendoza sitting on picnic tables. According to Kimbrough, while Mendoza was being


                                            7
arrested,

       [Mendoza] made a statement of wanting to know what was going on, and
       that he had heard some stuff had went down. Once Mr. Mendoza was
       placed in cuffs and was being searched, incident to arrest for any weapons
       or anything, any kind of contraband, [Mendoza] made a statement along the
       lines that he had heard [Cortinas] had been shot and added in that
       [Cortinas] got what he deserved.

       Goliad County Sheriff’s Deputy Henry Guerra testified that he assisted in a search

for the weapon used in the June 14, 2019 shooting. Guerra began his search where he

had been informed the suspect had fled: down Franklin Street headed west. As Guerra

walked down Franklin Street, he noticed two drainage culverts on the side of the ditch on

the road. The first culvert was free and clear of debris. However, the second one had

debris pushed up against it, and Guerra located an old long-barrel model .22 caliber

revolver inside. The revolver had seven casings inside its cylinder and appeared to have

been fired.

       Former Goliad County Sheriff’s investigator Donna Starry testified that a shotgun,

rifle, and revolver retrieved by police in the backyard of a vacant house and drainage

culvert matched guns that were reported stolen from Garcia’s home, who lived down the

street from Beveridge. In particular, Starry noted that the .22 revolver was an Iver Johnson

target model 57A. The revolver had a maximum capacity of eight shots, and only seven

“shells” were found. After officers got consent to search Beveridge’s home, they found a

bag of .22 caliber bullets in Mendoza’s bedroom. Officers also found shotgun shells that

matched the same gauge or caliber as the stolen shotgun that was recovered.

       Vickie Willoughby, M.D., a medical examiner, performed an autopsy on Cortinas

and determined that his cause of death was gunshot wounds. The autopsy revealed that

                                             8
Cortinas was shot eight times, but only four projectiles were recovered. Willoughby

identified two gunshot wounds, with entry points to the left side of Cortinas’s head, as the

most lethal of all his injuries.

       The jury returned a guilty verdict on all counts.

C.     Punishment

       During the punishment phase of Mendoza’s trial, the State presented two

witnesses and Mendoza presented one witness—Tony Hernandez, his mother. Tony

testified, in relevant part, that she had visited Mendoza in jail two days after Cortinas’s

murder, and “[Mendoza] was so drugged out that he asked me who [Cortinas] was, that

he wanted me to show him a picture of who [Cortinas] was because he did[ no]t know

what or who he had done—what he had done.” Tony further testified that Mendoza denied

murdering anyone at all. During cross-examination, the following colloquy occurred:

       [The State]:           Do you think [Mendoza] was telling you the truth when
                              he told you he didn’t know who he murdered?

       [Tony]:                I think he was really disoriented.

       [The State]:           Why do you think he was disoriented?

       [Tony]:                While he was talking to me, he was pulling out his
                              teeth. They were chipping. That’s how bad drugs he
                              was on.

       Following sentencing, Mendoza timely filed a motion for new trial, solely alleging

that the verdicts rendered in Count I, Count II, and Count III were “contrary to the law and

the evidence.” The motion was overruled by operation of law. See TEX. R. APP. P. 21.8(a)

(“The court must rule on a motion for new trial within 75 days after imposing or suspending

sentence in open court.”).

                                               9
       This appeal followed.

                       II.     INEFFECTIVE ASSISTANCE OF COUNSEL

A.     Standard of Review and Applicable Law

       To obtain a reversal of a conviction for ineffective assistance of counsel, “a

defendant must show that: (1) counsel’s performance fell below an objective standard of

reasonableness and (2) counsel’s deficient performance prejudiced the defense, resulting

in an unreliable or fundamentally unfair outcome of the proceeding.” Davis v. State, 278

S.W.3d 346, 352 (Tex. Crim. App. 2009) (citing Strickland v. Washington, 466 U.S. 668,

687 (1984)). “Deficient performance means that ‘counsel made errors so serious that

counsel was not functioning as the “counsel” guaranteed the defendant by the Sixth

Amendment.’” Ex parte Napper, 322 S.W.3d 202, 246 (Tex. Crim. App. 2010) (quoting

Strickland, 466 U.S. at 687). The prejudice prong requires showing “a reasonable

probability that, but for counsel’s unprofessional errors, the result of the proceeding would

have been different.” Id. at 248 (quoting Strickland, 466 U.S. at 694). “A reasonable

probability is a probability sufficient to undermine confidence in the outcome.” Id. (quoting

Strickland, 466 U.S. at 694). “[E]ach case must be judged on its own unique facts.” Davis,

278 S.W.3d at 353.

       The burden is on appellant to prove ineffective assistance of counsel by a

preponderance of the evidence. Thompson v. State, 9 S.W.3d 808, 813 (Tex. Crim. App.

1999). “The defendant must overcome ‘the strong presumption that counsel’s conduct fell

within the wide range of reasonable professional assistance’ and that the conduct

constituted sound trial strategy.” Johnson v. State, 624 S.W.3d 579, 586 (Tex. Crim. App.


                                             10
2021) (citing Thompson, 9 S.W.3d at 813). A reviewing court will not second-guess

legitimate tactical decisions made by trial counsel. State v. Morales, 253 S.W.3d 686, 696

(Tex. Crim. App. 2008) (noting that, “unless there is a record sufficient to demonstrate

that counsel’s conduct was not the product of a strategic or tactical decision, a reviewing

court should presume that trial counsel’s performance was constitutionally adequate”).

Counsel’s effectiveness is judged by the totality of the representation, not by isolated acts

or omissions. Thompson, 9 S.W.3d at 813. However, “it is possible that a single egregious

error of omission or commission by [defense] counsel [can] constitute[] ineffective

assistance.” Id. (cleaned up).

       In the majority of instances, the record on direct appeal is simply undeveloped and

cannot adequately reflect the failings of trial counsel. Jackson v. State, 973 S.W.2d 954,

957 (Tex. Crim. App.1998). Any allegation of ineffectiveness must be firmly founded in

the record, and the record must affirmatively demonstrate the alleged ineffectiveness.

Johnson, 624 S.W.3d at 586. A silent record that provides no explanation for counsel’s

actions will not overcome the strong presumption of reasonable assistance. Id. In the

case of such a silent record, “the challenged conduct must be ‘so outrageous that no

competent attorney would have engaged in it.’” Roberts v. State, 220 S.W.3d 521, 533–

34 (Tex. Crim. App. 2007) (quoting Goodspeed v. State, 187 S.W.3d 390, 392 (Tex. Crim.

App. 2005)).

       Under the Texas Penal Code, “[v]oluntary intoxication does not constitute a

defense to the commission of a crime,” but “[e]vidence of temporary insanity caused by

intoxication may be introduced by the actor in mitigation of the penalty attached to the


                                             11
offense.” TEX. PENAL CODE ANN. § 8.04(a), (b). Whether an appellant was entitled to a

mitigation instruction under § 8.04(b) depends upon whether the issue is raised by the

evidence. See Johnson v. State, 452 S.W.3d 398, 407 (Tex. App.—Amarillo 2014, pet.

ref.) (citing Arabie v. State, 421 S.W.3d 111, 114 (Tex. App.—Waco, 2013, pet. ref’d)

(citing San Miguel v. State, 864 S.W.2d 493, 495–96 (Tex. Crim. App. 1993))). In order

to raise the issue of temporary insanity by intoxication, the evidence must tend to show

both that appellant was intoxicated and that “[appellant]’s voluntary intoxication caused

him (1) not to know his conduct was wrong or (2) it caused him to be incapable of

conforming his conduct to the requirements of the law he violated.” Cordova v. State, 733

S.W.2d 175, 190 (Tex. Crim. App. 1987) (en banc); see TEX. PENAL CODE ANN. §§ 8.01(a),

8.04. Evidence of intoxication, “even gross intoxication,” is not sufficient to require a

mitigating instruction. Arnold v. State, 742 S.W.2d 10, 14 (Tex. Crim. App. 1987); see

Cordova, 733 S.W.2d at 190. Furthermore, “[i]t is well settled that lack of memory is not

the same thing as intoxication; thus, evidence showing loss of memory is not sufficient to

require an instruction on temporary insanity.” Reyna v. State, 11 S.W.3d 401, 403 (Tex.

App.—Houston [1st Dist.] 2000, pet. ref’d) (citing Hart v. State, 537 S.W.2d 21, 23–24

(Tex. Crim. App. 1976)); see also Howard v. State, 239 S.W.3d 359, 365 (Tex. App.—

San Antonio 2007, pet. ref’d.). “Evidence showing the defendant was intoxicated and

nothing more does not justify submission of an issue on temporary insanity, and refusal

to submit such charge in mitigation of punishment is not error.” Arnold, 742 S.W.2d at 14

(citing Sawyers v. State, 724 S.W.2d 24 (Tex. Crim. App. 1986)).




                                           12
B.     Discussion

       In his sole issue, Mendoza argues that his counsel was ineffective and he was

prejudiced during the punishment phase of this trial because his trial counsel failed to

investigate and present evidence of insanity caused by voluntary intoxication. In arguing

this claim, Mendoza relies on Tony’s testimony regarding his behavior and statements

made while he was in jail two days after Cortinas’s murder, as well as the testimony that

Mendoza smoked methamphetamine at Beveridge’s house the day he shot Cortinas.

Mendoza claims that trial counsel should have been aware of his state of mind during the

shooting of Cortinas. Mendoza further argues that his trial counsel was deficient for failing

to have mental health experts appointed that could have corroborated Tony’s testimony

and   provided    a   medical   perspective    of   the   effects   of   Mendoza’s   “heavy

methamphetamine use on his brain and how this affected [his] decisions at the time of

the offense.” Finally, Mendoza maintains that had an expert examination been requested

by his trial counsel prior to trial, the outcome could have been different than the jury’s

decision “of a top-end sentence of 99 years in prison” and that such expert testimony

“would have only benefitted [his] case at punishment.”

       A claim for ineffective assistance based on trial counsel’s failure to investigate the

facts of the case fails absent a showing of what the investigation would have revealed

that reasonably could have changed the result of the case. See Cooks v. State, 240

S.W.3d 906, 912 (Tex. Crim. App. 2007); Stokes v. State, 298 S.W.3d 428, 432 (Tex.

App.—Houston [14th] 2009, no pet.). In this case, the record demonstrates that




                                              13
Mendoza’s trial counsel filed a sealed 3 motion requesting the appointment of a

psychiatrist or psychologist for purposes of evaluating Mendoza’s sanity at the time of

commission of the offenses involved in this case. The trial court granted said request.

Thus, the record establishes that Mendoza’s trial counsel did not fail to request the

appointment of an expert to evaluate Mendoza’s sanity at the time of the offenses.

      The record only contains a competency evaluation 4 that was performed by a

licensed psychologist after the trial court granted Mendoza’s request, and not an

evaluation of Mendoza’s sanity at the time of the commission of the offenses. None of the

evidence in the record establishes that Mendoza’s voluntary intoxication by

methamphetamine caused him to not to know his conduct was wrong or be incapable of

conforming his conduct to the requirements of the law he violated. See Cordova, 733

S.W.2d at 190. We note that multiple witnesses testified that Mendoza planned on killing

Cortinas. There is simply no evidence in the record demonstrating that Mendoza was

temporarily insane due to voluntary intoxication at the time he committed the offenses.

See TEX. PENAL CODE ANN. § 8.04(a), (b). Furthermore, Mendoza does not show what

further investigation would have revealed that reasonably could have changed the result

of the case. See Cooks, 240 S.W.3d at 912; Stokes, 298 S.W.3d at 432. Mendoza’s claim

that the outcome of his case could have been different had an expert been appointed is

conclusory because there is no evidence in the record establishing what an expert would

have testified to, or how said testimony would have been beneficial to Mendoza’s case.



      3   This motion was ordered unsealed by the trial court for purposes of this appeal.
      4   This competency evaluation concluded that Mendoza was competent to stand trial.

                                                   14
       The record is silent as to the reasons why Mendoza’s trial counsel did not further

investigate whether Mendoza was temporarily insane due to voluntary intoxication at the

time he committed the offenses involved in this case, and we cannot say that the

challenged conduct was “so outrageous that no competent attorney would have engaged

in it.” See Roberts, 220 S.W.3d at 533–34. Because the record does not affirmatively

demonstrate the alleged ineffectiveness of Mendoza’s trial counsel, Mendoza has not

overcome the strong presumption that his trial counsel’s conduct fell within the wide range

of reasonable professional assistance. See Strickland, 466 U.S. at 689; Johnson, 624

S.W.3d at 586. Accordingly, we overrule Mendoza’s sole issue.

                                     III.   CONCLUSION

       We affirm the judgment of the trial court.


                                                               NORA L. LONGORIA
                                                               Justice

Do not publish.
TEX. R. APP. P. 47.2 (b).

Delivered and filed on the
1st day of December, 2022.




                                            15